  Case 1:20-cv-15069-NLH Document 2 Filed 01/28/21 Page 1 of 2 PageID: 54



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
______________________________
                               :
DUANE CURTIS GOMEZ,            :
                               :
          Petitioner,          :     Civ. No. 20-15069 (NLH)
                               :
     v.                        :     OPINION
                               :
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          Respondent.          :
______________________________ :


APPEARANCE:

Duane Curtis Gomez
96304-038
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Duane Curtis Gomez filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.       ECF No. 1.

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.   Pursuant to Local Civil Rule 81.2(b), whenever a prisoner

submits a petition for writ of habeas corpus and seeks to proceed

in forma pauperis, that petitioner must submit (a) an affidavit

setting forth information which establishes that the petitioner is
    Case 1:20-cv-15069-NLH Document 2 Filed 01/28/21 Page 2 of 2 PageID: 55



unable to pay the fees and costs of the proceedings, and (b) a

certification signed by an authorized officer of the institution

certifying (1) the amount presently on deposit in the prisoner’s

prison account and, (2) the greatest amount on deposit in the

prisoner’s institutional account during the six-month period prior

to the date of the certification.         If the institutional account of

the petitioner exceeds $200, the petitioner shall not be considered

eligible to proceed in forma pauperis.         L. Civ. R. 81.2(c).

      Here, Petitioner did not submit an in forma pauperis

application or pay the $5.00 filing fee.

Conclusion

      For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1   Petitioner will be granted leave to apply to re-open

within thirty (30) days, by paying the filing fee of $5.00 or

submitted a complete in forma pauperis application.          An appropriate

Order will be entered.



Dated: January 28, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.


1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is not
subject to the statute of limitations time bar if it was originally
submitted timely. See Houston v. Lack, 487 U.S. 266 (1988)
(prisoner mailbox rule); Papotto v. Hartford Life & Acc. Ins. Co.,
731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases and
explaining that a District Court retains jurisdiction over, and can
re-open, administratively closed cases).

                                      2
